Citation Nr: 0925252	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-14 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
discopathy, lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
sinusitis with headaches, post-operative septoplasty, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
plano valgus with degenerative changes, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for anemia.  

5.  Entitlement to service connection for tachycardia heart 
disease, secondary to service-connected anemia.  

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 
1997.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, inter alia, denied the benefits 
sought on appeal.

In particular, the rating decision on appeal reopened the 
Veteran's claim for service connection for GERD and denied it 
on the merits.  An April 2006 statement of the case (SOC) and 
an April 2007 supplemental statement of the case (SSOC) held 
that the Veteran had not submitted new and material evidence, 
and that the claim was not reopened.  Regardless of the May 
2005 RO determination reopening the appellant's claim, the 
Board will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  

An April 2006 SOC assigned a 30 percent evaluation to the 
Veteran's sinusitis, effective the date of receipt of the 
claim.  

On his May 2006 VA Form 9, the Veteran voiced disagreement 
with a March 2005 denial of service connection for pituitary 
microademia, secondary to service-connected recurrent 
sinusitis with headaches, post-operative septoplasty.  This 
correspondence does not constitute a timely notice of 
disagreement with the March 2005 denial.  See 38 C.F.R. 
§ 20.302 (2008).  The Board refers this correspondence to the 
RO as an application to reopen a previously denied claim for 
service connection.  

Also on the May 2006 VA Form 9, the Veteran asserted that he 
was entitled to a compensable evaluation for anemia in part 
because he was receiving VA treatment for Monoclonal 
Gammapathy of Undetermined Significance (MGUS) associated 
with pre-myeloma.  The Board refers this correspondence to 
the RO as a claim for service connection for MGUS, to include 
as secondary to service-connected anemia.  

The RO in Little Rock, Arkansas, has jurisdiction of the 
Veteran's claims file.  

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
degenerative discopathy, lumbosacral spine, resulted in at 
least four weeks of incapacitating episodes during any 12 
month period of the appeal period, or limits forward flexion 
to 30 degrees or less.  

2.  The evidence of record does not show that the Veteran's 
recurrent sinusitis with headaches, post-operative 
septoplasty, results in chronic osteomylitis, near constant 
sinusitis characterized by headaches, or purulent crusting or 
discharge.  

3.  The evidence of record does not show that the Veteran's 
bilateral pes plano valgus with degenerative changes results 
in severe pes planus, marked deformity, swelling or 
callosities.  

4.  The evidence of record does not show that the Veteran's 
anemia results in hemoglobin of 10mg/100 ml or less with 
weakness, easy fatigability or headaches.  

5.  The evidence of record does not show that the Veteran has 
tachycardia, secondary to his service-connected disability.

6.  The evidence of record does not show that the Veteran has 
hearing loss for VA purposes.

7.  The evidence of record does not show that the Veteran has 
tinnitus, incurred or aggravated by active duty.

8.  A July 1998 rating decision denied service connection for 
GERD; the Veteran did not appeal the decision within one year 
of receiving notification and thus the decision is final. 

9.  Evidence added to the record since the July 1998 rating 
decision does relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
GERD and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative discopathy, lumbosacral spine, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (September 26, 2003).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent sinusitis with headaches, post-operative 
septoplasty, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6513 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes plano valgus with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5276 (2008).

4.  The criteria for a compensable evaluation for anemia have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.117, 
Diagnostic Code 7799-7700 (2008).

5.  Service connection for tachycardia heart disease, 
secondary to service-connected disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).

6.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

7.  Service connection for tinnitus is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

8.  The July 1998 rating decision denying service connection 
for GERD is final.  38 U.S.C.A. § 7105 (West 2002).  

9.  Evidence received since the July 1998 rating decision is 
new and material, and the claim for service connection for 
GERD is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied for the hearing 
loss, tinnitus and GERD claims by way of letters sent to the 
appellant in August and September 2003 that fully addressed 
all necessary notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the claim for service connection for GERD is being 
reopened, any defect with regard to VA's duty to notify and 
assist the Veteran in the development of this claim would 
result in harmless error.  

The Board also observes that the August 2003 VCAA notice 
letter did not provide adequate notice with respect to the 
Veteran's increased evaluation claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  This notice letter also 
failed to provide the notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This case holds that for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Id.

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The errors in the August 2003 VCAA letter create a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome.  The Veteran has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  The Veteran submitted contentions, personal 
statements from witnesses, and requests for VA to obtain VA 
treatment records, showing that he had actual knowledge of 
the type of evidence necessary to substantiate the increased 
evaluation claims that he was expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The April 2006 
SOC and the May 2007 SSOC set forth all specific rating 
criteria.  Thus, the Veteran had actual knowledge of all the 
relevant diagnostic criteria.  

These factors show that the notice deficiencies did not 
affect the essential fairness of the adjudication, rebutting 
the presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, Dingess notice 
was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran submitted personal statements from 
witnesses.  

The appellant has been afforded VA medical examinations 
throughout the appeal period for his increased evaluation 
claims and tachycardia service connection claim.  He has not 
reported that any of the service-connected conditions have 
increased in severity since examined.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

The Veteran has not been afforded VA examinations for hearing 
loss and tinnitus.  There is no competent medical evidence of 
a hearing loss for VA purposes during or after active duty, 
and no competent medical evidence linking the claimed 
tinnitus to the Veteran's service.  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The Veteran himself, as a layperson, is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria, or an opinion as to the 
etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Turning to the Veteran's degenerative discopathy, lumbosacral 
spine, it is rated as intervertebral disc syndrome under 
Diagnostic Code 5293-5243.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating spinal disabilities.  See 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003).

The timing of this change requires the Board to consider the 
claim under the pre-amended regulation for any period prior 
to the effective date of the amended diagnostic code.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

According to the criteria in effect at the date of the claim 
in March 2003, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome which are present constantly, or 
nearly so.

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, include Diagnostic Code 5243 
for intervertebral disc syndrome.  This Diagnostic Code 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula (General Rating Formula) for Diseases and 
Injuries of the Spine or under the Incapacitating Episodes 
Formula, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Incapacitating Episode Formula is nearly the same as that 
utilized in the 2002 changes.  Intervertebral disc syndrome 
continues to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for degenerative 
discopathy, lumbosacral spine.  The competent medical 
evidence simply does not show that the Veteran meets any of 
the criteria for a higher evaluation.  

The Veteran's March 2003 claim notes that his back problem 
caused him to miss work and stay bedridden.  An April 2006 
letter from the Veteran's daughter relates that he had back 
troubles.  

VA treatment records dated during the appeal period reflect 
that the Veteran made occasional complaints of low back pain.  

The report of a May 2002 VA examination (conducted in 
connection with an earlier claim for an increased evaluation, 
but still dated within one year of the Veteran's March 2003 
claim, see 38 C.F.R. § 3.400(o)(2008)), provides that the 
Veteran noted that prolonged sitting at a computer at his job 
induced pain and stiffness in the low back.  As it 
progressed, it was associated with numbness and tingling down 
the back of each leg.  The Veteran estimated 10 days missed 
from work in the prior year.  

On physical examination, forward flexion was to 70 degrees, 
at which point he had pain.  Side bending was to 35 degrees 
bilaterally, with pain on the left.  Extension was to 30 
degrees with pain in the midline of the back.  Knee and ankle 
reflexes were 2+ bilaterally.  Left side straight leg raising 
and heel to toe testing with unstabilized pelvis resulted in 
back pain.  He had no sensory loss, muscle weakness or 
atrophy in either lower extremity.  X-rays showed 
degenerative joint changes between L4-5 and L5-S1.  The 
pertinent diagnosis was degenerative discopathy L4-5 and L5-
S1; degenerative joint disease, facets, L4-5 and L5-S1; and 
bulging disc with annular tear, L4-5 and L5-S1.  The Veteran 
described additional limitation of delayed effect because of 
pain in the low back following repetitive use.  Additional 
limitation did occur during flare-ups.  

The report of a June 2004 VA examination provides that the 
Veteran complained of constant low back pain that increased 
with activity and weather changes.  On physical examination, 
there was tenderness to palpation at L3 though L5 in midline.  
Forward flexion was to 45 degrees, backward extension was to 
10 degrees, lateral flexion was to 20 degrees and rotation 
was to 30 degrees.  These ranges corresponded to the onset of 
pain and did not change with repetitive movements.  Strength, 
sensation and deep tendon reflexes were normal.  Gait was 
unimpaired and straight leg raise and Babinski testing were 
normal.  The pertinent diagnosis was spondylosis, lumbar 
spine.  

The report of an April 2006 VA examination observes that the 
joint examination worksheet was not completed.  The Veteran 
was currently not having any joint or spine complaints.  

The foregoing records do not support the Veteran's claim.  
They fail to show that he has had at least four weeks of 
incapacitating episodes during any 12 month period of the 
appeal period.  Thus, a higher evaluation is not warranted 
under Diagnostic Code 5293 (effective September 23, 2002) or 
the Incapacitating Episodes Formula.  The Veteran's forward 
flexion, as noted on examination, is not 30 degrees or less.  
Therefore a higher evaluation is not warranted under the 
General Rating Formula.  The Board also notes that the record 
is negative for any associated objective neurological 
abnormalities such as bowel or bladder impairment that could 
be evaluated under a separate Diagnostic Code.  

The Board is aware of the Veteran's complaints of low back 
pain.  Nevertheless, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected degenerative discopathy are contemplated in 
the current 20 percent rating assigned to that condition.  As 
noted above, the evidence simply does not show that pain, due 
to the service-connected disability, has caused functional 
loss comparable to limitation of forward flexion to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

Further, the evidence shows that the Veteran does not qualify 
for extra-schedular consideration of his service-connected 
low back disability.  38 C.F.R. § 3.321(b)(1) (2008).  The 
record does not establish that the relevant rating criteria 
are inadequate for evaluating this disability.  He has 
complained of pain and restricted motion, which are not 
extraordinary for a person with degenerative discopathy of 
the lumbosacral spine.  They are reflected in the assignment 
of the 20 percent evaluation.  Thus, the Board finds that the 
schedular criteria are not inadequate for rating the 
Veteran's low back disability.  As a result, no further 
consideration of an extra-schedular rating is warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

Turning to the Veteran's recurrent sinusitis with headaches, 
post-operative septoplasty, this disability is rated as 
chronic maxillary sinusitis under Diagnostic Code 6513.  This 
Diagnostic Code refers to the General Rating Formula for 
Sinusitis.  A 50 percent rating is warranted for sinusitis 
following radical surgery with chronic osteomylitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for sinusitis 
with headaches, post-operative septoplasty.  

VA treatment records dated during the appeal period reflect 
treatment for sinusitis.  The Veteran was given antibiotics 
on occasion from 2003 to 2005.  

In April 2005 correspondence, the Veteran stated that he was 
having sinusitis more than six times a year for which he did 
not see a doctor.  

In an April 2006 letter, the Veteran's daughter related that 
the Veteran had sinus problems that kept him in bed for weeks 
with very bad headaches and that caused vision problems when 
he could not see properly.  

In May 2006 correspondence, the Veteran's friend related that 
during the two years she had known him, she had taken him 
twice to the emergency room for migraine headaches and 
blurred vision. 

The report of a June 2004 VA nose and sinus examination 
provides that on physical examination the Veteran had slight 
tenderness over the bilateral malar eminence to palpation.  
There were good nasal airways without intranasal mass seen.  
Examination of the oral cavity revealed no abnormalities.  
The impression was recurrent sinusitis; headaches, vascular; 
status-post nasal polypectomy and nasal septoplasty.  The 
examiner noted that the Veteran had experienced recurrent 
bouts of nonseasonal sinusitis since 1982.  After undergoing 
nasal septoplasty and nasal polypectomy in 1986, he did well 
for one and one-half years and then developed recurrent 
symptoms that continued to date.  He had been treated 
approximately two to three weeks earlier with antibiotics for 
recurrent acute sinusitis.  He continued to have headaches 
that often had their onset with the bouts of sinusitis but 
were atypical and had been diagnosed as possible migraine 
headaches.  It was unlikely that the Veteran's tunnel vision 
and blurred vision that occurred with the headaches were 
caused directly by the bouts of sinusitis.  

The foregoing evidence does not support a 50 percent 
evaluation for sinusitis.  The evidence simply does not show 
that the Veteran's sinusitis has resulted in chronic 
osteomylitis, or purulent discharge or crusting.  The 
evidence also provides that the Veteran's headaches were 
atypical for sinusitis and their related symptoms of vision 
problems were most likely not related to his sinusitis.  
Diagnostic Code 6513.  

As a layperson, the Veteran is not competent to relate that 
his headaches are a symptom of his service-connected 
sinusitis.  Thus, his contentions do not support an increased 
evaluation based on headaches.  Bostain, supra.  In fact, 
despite the Veteran's testimony as to the observable symptoms 
of his sinusitis, the medical record before the Board shows 
that the manifestations do not satisfy the diagnostic 
criteria for an evaluation in excess of 30 percent.  As a 
result, his assertions do not constitute evidence that this 
disability warrants an increased evaluation.  

Turning to the Veteran's bilateral pes plano valgus with 
degenerative changes, this disability is evaluated as 
acquired flatfoot under Diagnostic Code 5276.  Severe 
bilateral flat feet, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities, warrants a 30 percent evaluation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for bilateral pes 
plano valgus with degenerative changes.  

The report of a June 2004 VA feet examination provides that 
the Veteran complained that his feet hurt in the arches and 
balls and that the pain increased with more weight bearing.  
On physical examination, the Veteran had bilateral healed 
valgus.  The examiner could pass a pencil into his arches and 
it was visible with weight-bearing.  There was no palpable 
tenderness and range of motion was within normal limits for 
ankles and toes.  He had no calluses.  Bilateral X-rays 
showed talonavicular joint pronation and flat calcaneal 
pitch, broken ----, no heel spurs.  The impression was 
congenital pes planus.  

In April 2005 correspondence, the Veteran stated that there 
was information in the June 2004 examination report that was 
not true: he was not 60 years old; X-rays did show spurs at 
the first MP joint on both sides, bilaterally; and the 
examiner did not attempt to pass a pencil under his feet.  
The Veteran asserted that the examiner must have been 
thinking of another patient when he wrote the report. The 
Board's own review of the June 2004 X-ray report finds that 
it did note marginal spurs at the first MP joint on both 
sides, and mild pes planus.  The impression was mild spurring 
and pes planus.  

The report of a May 2006 VA feet examination provides that 
the Veteran complained that has feet hurt when he got up 
(7/10), then got a little better but not well, and then 
became worse by the end of the day (7/10).  The pain was 
bilaterally in the arches and balls.  On physical 
examination, the Veteran's feet had no calluses or corns to 
indicate abnormal stress or shoe-fit problems.  The structure 
was bilateral rigid pes planus.  He was tender when touched 
slightly in the arch or under the balls of the feet.  X-rays 
showed right foot AP and TN joint pronation, otherwise the 
feet were well aligned.  There were no bunions or hammertoes.  
There was a lateral, small dorsal spur at the talar head and 
a flat calcaneal pitch and broken talonavicular line of 
pronation.  The left foot was the same as the right.  There 
was lateral, flat calcaneal pitch with a small early dorsal 
talar spur.  

The impression was congenital pes planus.  The examiner noted 
that he was sure that the discomfort noted by the Veteran was 
present.  The degree of discomfort was impossible to measure.  
There was no evidence of painful motion, edema, weakness, 
instability or tenderness other than light palpation caused 
tenderness in the arches.  There was no functional limitation 
on standing or walking.  

The foregoing evidence does not support a 30 percent 
evaluation.  The June 2004 X-ray report notes that the 
Veteran's pes planus was mild.  The evidence is also negative 
for any abduction, or any description of the Veteran's 
pronation as marked.  The May 2006 VA found that other than 
AP and TN joint pronation, the feet were well aligned.  That 
examination also found that there was no evidence of swelling 
(edema) or callosities.  Diagnostic Code 5276.

The Board is aware of the Veteran's complaints of bilateral 
foot pain.  However, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected pes plano valgus with degenerative changes 
are contemplated in the current 10 percent rating assigned to 
that condition.  As noted above, the evidence simply does not 
show that pain, due to the service-connected disability, has 
caused functional loss comparable to severe bilateral flat 
feet, with objective evidence of marked deformity, indication 
of swelling on use, and characteristic callosities.  

Turning to the Veteran's anemia, this condition is evaluated 
under Diagnostic Code 7700.  Anemia with hemoglobin 
10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches warrants a 10 percent evaluation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a compensable evaluation for anemia.  

The report of a June 2004 VA examination provides that the 
Veteran's anemia was asymptomatic and he denied such problem 
as weakness.  The pertinent diagnosis was chronic anemia.  

The report of an April 2006 VA examination provides that the 
Veteran's most recent hemoglobin on March 29, 2006, was 12.7 
with normal being 14 to 18.  The pertinent diagnosis was 
chronic normocytic anemia.  The examiner commented that the 
Veteran would not be expected to have any symptoms at this 
level of hemoglobin.  

These records show that the Veteran's anemia, with hemoglobin 
of 10gm/100ml and no complaints of weakness or easy 
fatigability, simply does not warrant a compensable 
evaluation.  

Despite the Veteran's contentions that he warrants a 
compensable evaluation for anemia, the medical record before 
the Board shows that its manifestations do not satisfy the 
diagnostic criteria for a compensable evaluation.  As a 
result, his assertions do not constitute evidence that this 
disability warrants a compensable evaluation.  

The Veteran has asserted that he should receive a higher 
rating for anemia based on Monoclonal Gammapathy.  There is 
no evidence of record showing that there is a relationship 
between the two.  As was noted in the Introduction, the issue 
of entitlement to service connection for MGUS, secondary to 
service-connected anemia, has been referred for appropriate 
action.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to the claimed increased evaluations.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning to the Veteran's claimed hearing loss, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94 percent correct.  38 C.F.R. § 3.385 (2008).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  The 
Board finds that there is no competent medical evidence that 
the Veteran has hearing loss for VA purposes under any of the 
alternate criteria outlined above. 

The Veteran's service treatment records reflect that at 
separation in June 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
5
5
0
10
10

At that time, the Veteran also denied current or past hearing 
loss.  

Post-service VA and private treatment records are also 
negative for any complaints, symptoms, findings or diagnoses 
related to hearing loss.  

The Board recognizes the Veteran's assertions that he has 
hearing loss.  As a layperson, however, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
medical diagnosis of the degree of hearing loss required as 
demonstrated by audiological testing.  See Bostain, supra.  
Thus, his own contentions do not constitute competent medical 
evidence of hearing loss for VA purposes.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability. Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence of a current diagnosis of 
hearing loss for VA compensation purposes in either ear, 
service connection is not warranted.

Turning to the Veteran's claimed tinnitus, and based on a 
thorough review of the record, the Board finds that the 
preponderance of the evidence is against service connection.  

The Veteran's own testimony that he has tinnitus is 
sufficient evidence of the claimed condition.  See Falzone, 
supra.  However, his service treatment records are negative 
for complaints, symptoms, findings or diagnoses related to 
tinnitus.  Regardless of the Veteran's current contentions 
relating his current tinnitus to active duty, the Board finds 
it significant that the contemporary service treatment 
records show that he made no complaints and sought no 
treatment at that time.  

Moreover, the post-service medical records simply contain no 
competent medical evidence linking the Veteran's current 
tinnitus to his service.  As a layperson the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical nexus opinion.  See Bostain, supra.  Thus, 
his own contentions do not constitute competent medical 
evidence linking his currently tinnitus to his service. 

Turning to the Veteran's tachycardia heart disease, the Board 
notes that he contends that it is secondary to his service-
connected anemia.    

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran's June 2003 claim and May 2009 
Substantive Appeal make it clear that he contends that his 
tachycardia heart disease is due to his service-connected 
anemia.  Therefore, the Board will not discuss direct service 
connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The report of a June 2004 VA arrhythmias examination provides 
that the Veteran had undergone a coronary artery 
catheterization in May 2004 which revealed essentially normal 
anatomy and ejection fraction.  He had undergone cardiac 
ablation in the past for supraventricular tachycardia.  He 
complained of racing pulse on the average of once or twice a 
month and took medication twice daily which helped.  On 
physical examination the Veteran's heart had regular rate and 
rhythm without murmurs, rubs or thrills.  The pertinent 
diagnosis was supraventricular tachycardia status-post 
ablation.  The examiner noted that it was much less likely 
than not that the Veteran's supraventricular tachycardia was 
due to his anemia.  

The report of an April 2006 VA arrhythmias examination notes 
that the Veteran's claims file and computerized medical 
records were reviewed.  The Veteran was found to have had 
episodes of tachycardia on active duty, but evaluation did 
not provide any diagnosis.  (Parenthetically, the Board notes 
that the Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
tachycardia).  He reportedly had bradycardia at separation.  
The report also relates the Veteran's post-service history in 
detail.  The Veteran began having frequent tachycardia in 
2004.  He was currently on medication for brief episodes of 
tachycardia three or four times a year, and did not have any 
chest pain or other significant symptoms.  

On physical examination, the Veteran had regular cardiac 
rhythm with a very rare premature contraction.  There was no 
murmur or gallop.  The pertinent diagnosis was paroxysmal 
supraventricular tachycardia.  The examiner noted that the 
Veteran had been confirmed to have had a paroxysmal 
tachycardia treated with ablation and beta-blockers.  In view 
of the fact that the tachycardia was paroxysmal rather than 
chronic, and because of the fact that his hemoglobin and 
hemacrit were minimally impaired, it was very unlikely that 
there was any relationship between the tachycardia and the 
Veteran's mild anemia.  Preponderates of his 
electrocardiograms do not how a sinus bradycardia but rather 
a low normal ventricular rate.  There was no evidence of type 
of cardiac block.  

The Board finds that the preponderance of the foregoing 
evidence weighs against service connection for tachycardia, 
secondary to anemia.  The Board finds that the negative 
opinion in the report of the April 2006 VA examination is 
highly probative evidence against the claim.  It is based on 
current examination results and a review of the entire 
medical record.  It is supported by reference to the 
examiner's medical training, knowledge and expertise, as well 
as the results of current testing.  This latter fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale. 

As noted, as a layperson the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical nexus opinion.  See Bostain.  Thus, his own 
contentions do not constitute competent medical evidence 
linking his tachycardia to his service-connected anemia.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for the claimed 
conditions.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra, 1 Vet. App. 49 
(1990); Ortiz, supra.

New and Material Evidence 

The July 1998 rating decision denied service connection for 
GERD on the basis that there was no evidence of current GERD.  
The Veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105.  

Evidence of record at that time included the Veteran's 
service treatment records, which showed a diagnosis of 
esophagitis and rule out hernia in 1977.  His separation 
medical examination was negative.  Also of record at that 
time was the report of a May 1998 VA examination showing that 
the Veteran refused an upper GI series, and providing no 
relevant diagnosis.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with his current application to reopen his 
claim, the Veteran submitted a June 2000 prescription for 
medication used to treat GERD, along with private medical 
records dated in November 2000 that show treatment for GERD.  
A September 1999 VA X-ray report provides an impression of 
reflux, otherwise normal upper GI.  VA treatment records show 
GERD during the appeal period.  None of these medical records 
address the etiology of the current findings or diagnoses.  

The Board finds that the Veteran has submitted new and 
material evidence to reopen his claim for service connection 
for GERD.  When considered with previous evidence of record 
showing a diagnosis of esophagitis and rule out hernia during 
active duty, the newly submitted evidence relates to an 
unestablished fact (whether the Veteran currently has GERD) 
necessary to substantiate the Veteran's claim.  Thus, the 
newly submitted evidence does raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  The 
additional evidence is both new and material.  The claim is 
therefore reopened.  The claim will be further discussed in 
the remand section.


ORDER


An evaluation in excess of 20 percent for degenerative 
discopathy, lumbosacral spine, is denied.

An evaluation in excess of 30 percent for recurrent sinusitis 
with headaches, post-operative septoplasty, is denied.

An evaluation in excess of 10 percent for bilateral pes plano 
valgus with degenerative changes is denied.

A compensable evaluation for anemia is denied.

Service connection for tachycardia heart disease, secondary 
to service-connected anemia, is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
GERD is granted; to this extent only, the appeal is granted.




								[Continued on Next 
Page]
\
REMAND

As the preceding decision reopened the Veteran's claim for 
service connection for GERD, additional development of the 
issue is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

As noted above, the Veteran's service treatment records show 
a diagnosis of esophagitis and rule out hernia in 1977.  
Within two years of separation, a September 1999 VA X-ray 
resulted in an impression of reflux, otherwise normal upper 
GI.  In addition, the record contains a June 2000 
prescription for medication used to treat GERD, private 
medical records dated in November 2000 that show treatment 
for GERD, and VA treatment records that show GERD during the 
appeal period.  The Veteran contends that he has had symptoms 
of GERD ever since separation.  

The foregoing evidence warrants additional development to 
determine whether the Veteran currently has GERD, and if so 
whether it is due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any gastrointestinal 
disorder, to include GERD.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file 
(including the Veteran's service 
treatment records), the medical 
history, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner is asked to opine: 1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the Veteran has GERD; and if so, 2) 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the Veteran's GERD is causally related 
to service, including the Veteran's 
1977 esophagitis and rule out hernia.  

2.  Then, readjudicate the Veteran's 
claim for service connection for GERD.  
If the benefit sought on appeal remains 
denied, provide the Veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


